[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 10-13765                ELEVENTH CIRCUIT
                         Non-Argument Calendar               JUNE 3, 2011
                       ________________________               JOHN LEY
                                                               CLERK
                  D.C. Docket No. 1:09-cv-00102-MP-AK



SARAH C. SCOTT,

                                                     Plaintiff-Appellant

                                  versus



COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 3, 2011)

Before EDMONDSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       Sarah Scott appeals the district court’s order affirming the Commissioner’s

denial of her application for disability insurance benefits and supplemental

security income benefits. Scott argues the hypothetical questions posed by the

Administrative Law Judge (ALJ) to the vocational expert (VE) regarding her

ability to work failed to address the full extent of her mental impairments or

limitations. Specifically, Scott contends the ALJ’s hypothetical failed to include

her moderate inability to: maintain attention and concentration for extended

periods, complete a normal workday or workweek without interruptions from

psychologically based symptoms, and perform at a consistent pace without an

unreasonable number and length of rest periods. After review, we affirm the

ALJ’s decision.1

       The Social Security regulations establish a five-step, sequential evaluation

process to determine disability for both SSI and disability insurance benefits

claims. See 20 C.F.R. §§ 404.1520, 416.920. The last two steps are relevant to

this appeal: whether the claimant has the Residual Functional Capacity (RFC) to

perform her past relevant work, and whether, in light of the claimant’s RFC, age,


       1
          “We review the [ALJ’s] decision to determine if it is supported by substantial evidence
and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158
(11th Cir. 2004). “This limited review precludes deciding the facts anew, making credibility
determinations, or re-weighing the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th
Cir. 2005).

                                                2
education, and work experience, there are other jobs the claimant can perform. Id.

If a claimant proves she can no longer perform her past relevant work, at the final

step, “the burden shifts to the Commissioner to show the existence of other jobs in

the national economy which, given the claimant’s impairments, the claimant can

perform.” Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999) (quotation

omitted). An ALJ may rely solely on the testimony of a VE in determining

whether there are other jobs the claimant can perform; however, “the ALJ must

pose a hypothetical question which comprises all of the claimant’s impairments.”

Id. at 1229–30.

      The record here demonstrates that the ALJ posed hypothetical questions

which encompassed all of Scott’s impairments. The ALJ asked the VE to assume

“moderate limitations in maintaining concentration, persistence, and pace” in

addition to the physical limitations discussed in the initial hypothetical. The

specific limitations noted in Scott’s argument are a subset of “sustained

concentration and persistence” concerns in the Mental RFC Assessment. The

VE’s testimony constituted substantial evidence that Scott was not disabled.

             AFFIRMED.




                                          3